             6:19-cr-00009-RAW Document 35 Filed in ED/OK on 03/26/19 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                                                         for the
                                   EASTERN DISTRICT OF OKLAHOMA

           UNITED STATES OF AMERICA,                        )
                                                            )      Case No.: CR-19-09-RAW
                                       Plaintiff,           )
                           v.                               )         Date: 03/26/2019
                                                            )
             RANDALL DOLE MCGUIRE,                          )        Time: 10:56 a.m. – 11:10 a.m.
                                                            )
                                       Defendant.           )

                                                    MINUTE SHEET
                                                    CHANGE of PLEA

U.S. Magistrate Judge Steven P. Shreder        Nick Davis, Deputy Clerk   Ken Sidwell, Reporter
                                                                          FTR Courtroom: 4 - Room 420
Counsel for Plaintiff: Gregory Dean Burris, AUSA
Counsel for Defendant: Robert S. Williams, AFPD

Defendant appears in person: ☒ with Counsel; ☐ Counsel waived; ☐ w/o Counsel;
Defendant: ☒ Sworn

☒ Consent to Proceed before U. S. Magistrate Judge executed by defendant and filed.

☒ Defendant advised of charges and possible penalties
☒ Guideline estimates discussed

☒ Defendant entered guilty plea to Count   1      of the Indictment
☐ Plea Agreement: ☐ terms orally disclosed      ☐ written plea agreement filed ☒ no written plea agreement
      ☐ Motion for Additional One Point Reduction for Acceptance of Responsibility filed by Government
      ☐ Remaining Count(s) to be dismissed at sentencing: Count(s)

Defendant waived: ☐ Indictment; ☒ Jury Trial; ☐ Speedy Trial; ☐ 30 Days Preparation;
       ☐Separate Representation; ☒ Waiver accepted by Court

☒ Defendant waived right to having jury determine facts used to enhance Defendant=s sentence and consents to the
  sentencing judge to determine those facts

☒ Defendant related facts of charge;      ☒ Government agreed Defendant=s statements meet elements of offense

☒ Court findings:      ☒ Defendant found mentally competent to understand charges and proceedings
                       ☒ Factual basis for Defendant=s plea;
                       ☒ Defendant is guilty as charged as to Count    1       of the Indictment

☒ PSI Ordered          Probation Officer: K. Pickering


☒ Defendant allowed to stand on present bond;        ☒ Government stipulates, findings made

☒ Government requested U.S. Magistrate issue Report and Recommendation to District Court with regard to
  finding of guilt. DENIED (SPS).
